Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Rejection of claims 1, 4-6, 9 and 10 has been withdrawn in response to amended claim 1 submitted on 4/11/2022.
Response to Arguments
Applicant’s arguments, filed 4/11/2022, with respect to 1 have been fully considered and are persuasive. 
No art was found in further search that teaches or suggests or renders obvious the limitations in
combination with the other elements of the claim. Specifically:

wherein the transmitting sensor of the first mobile robot outputs the sound wave toward the rear of the first mobile robot, the receiving sensor of the second mobile robot receives the sound wave from the front of the second mobile robot.
Therefore claim 1 is deemed novel, and rejection of claim 1 and its dependent claims has been
withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664